DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,600,735. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims **** is similar to that of the claimed limitations of U.S. Patent No. **** as claimed in claims ****. Therefore, the claims are not patentably distinct from each other. 
The instant application: 

21. A three-dimensional (3D) circuit comprising: a first integrated circuit (IC) die comprising a first semiconductor substrate and a first set of interconnect layers defined on the first semiconductor substrate; a second IC die comprising a second semiconductor substrate and a second set of interconnect layers defined on the second semiconductor substrate, wherein a top second set interconnect layer comprises a plurality of interconnect segments that form a data bus that traverses along the top second-set interconnect layer to carry a set of data signals, the second IC die face-to-face mounted with the first IC so that the top interconnect layer of the second die is next to the top interconnect layer of the first IC die; and a plurality of direct-bonded connections between the first and second IC dies to allow the data bus on the second die to provide data to, and to receive data from, a set of circuits of the first die. 

22. The 3D circuit of claim 21, wherein the plurality of interconnect segments forming the data bus are parallel lines. 

23. The 3D circuit of claim 22, wherein the parallel lines are physically parallel lines. 24. The 3D circuit of claim 22, wherein the parallel lines are topologically parallel lines that traverse the top second-set interconnect layer to connect (i) to a first plurality of adjacent locations on the top second-set interconnect layer and (ii) to a second plurality of adjacent locations on the top second-set interconnect layer. 

25. The 3D circuit of claim 21, wherein a set of at least 1000 direct bonded  connections/mm/  allow signals to traverse between the first and second IC dies, and a subset of the connections carries signals to and from the data bus. 

26. The 3D circuit of claim 21, wherein a set of at least 10000 direct-bonded connections/mm/ allow signals to traverse between the first and second IC dies, and a subset of the connections carries signals from the data bus. 

27. The 3D circuit of claim 21, wherein a center-to-center pitch between two neighboring direct-bonded connections in each of a plurality of neighboring direct-bonded connections is 5 mm or less. 

28. The 3D circuit of claim 21, wherein a center-to-center pitch between two neighboring connections in each of a plurality of neighboring connections is 0.5 mm or less.

29. The 3D circuit of claim 21, wherein the first and second dies are face-to-face mounted through a direct bonding process, wherein at least a subset of direct-bonded connections that exchange data-bus signals between the first and second dies are 10 microns or shorter. 

30. The 3D circuit of claim 29, wherein the direct bonding process is a DBI (Direct Bond Interconnect) process.

 31. The 3D circuit of claim 21, wherein the data signals carried by the data bus are from a memory that is defined on the second semiconductor substrate of the second die. 

32. The 3D circuit of claim 21, wherein the data signals carried by the data bus are from a circuit outside of the 3D circuit. 33. The 3D circuit of claim 32 further comprising a plurality of through silicon vias (TSVs) that pass through the second semiconductor substrate to receive data signals on a back side of the second die from outside the external circuit and to supply the data signals to a front side of the second die for the data signals to be supplied through vias to the data bus on the particular second-set interconnect layer.

 34. The 3D circuit of claim 32 further comprising a data input/output interface defined on the second semiconductor substrate of the second die, wherein the data signals from outside of the 3D circuit pass through the data input/output interface before being forwarded to the data bus. 


35. The 3D circuit of claim 32, wherein the data bus receives signals from the first die that the second die has to output from the 3D circuit to a circuit outside of the 3D circuit. 



37. The 3D circuit of claim 21, wherein each IC die comprises a plurality of transistors and a plurality of circuit elements formed by interconnecting sets of transistors with a set of interconnect segments on that die’s set of interconnect layers. 



40. The 3D circuit of claim 21 further comprising a third IC die that is vertically stacked with the first and second dies and that receives a data signal carried by the data bus on the particular second-set interconnect layer.


U.S. Patent No. 10,600,735:

1. A three-dimensional (3D) circuit comprising: a first integrated circuit (IC) die comprising a first semiconductor substrate and a first set of interconnect layers defined on the first semiconductor substrate; and a second IC die vertically stacked with the first IC die and comprising a second semiconductor substrate and a second set of interconnect layers defined on the second semiconductor substrate, wherein at least one particular second-set interconnect layer comprises a plurality of interconnect segments that form a data bus for supplying data signals to the first IC die. 
4. The 3D circuit of claim 1 further comprising a bonding layer that bonds the first and second sets of interconnect layers, and a plurality of connections that cross the bonding layer to supply data signals from the data bus to the first IC die.



2. The 3D circuit of claim 1, wherein the plurality of interconnect segments forming the data bus are physically parallel lines. 

3. The 3D circuit of claim 1, wherein the plurality of interconnect segments forming the data bus are topologically parallel lines that are connected (1) to a plurality of adjacent locations on the second die and (2) to a plurality of adjacent locations on the first or second die. 




5. The 3D circuit of claim 4, wherein a set of at least 1000 connections/mm.sup.2 cross the bonding layer to allow signals to traverse between the first and second IC dies, and a subset of the connections carry signals from the data bus. 

6. The 3D circuit of claim 4, wherein a set of at least 10000 connections/mm.sup.2 cross the bonding layer to allow signals to traverse between the first and second IC dies, and a subset of the connections carry signals from the data bus.  

10. The 3D circuit of claim 4, wherein a center-to-center pitch between two neighboring connections in each of a plurality of neighboring connections that cross the bonding layer is 5 μm or less. 

11. The 3D circuit of claim 4, wherein a center-to-center pitch between two neighboring connections in each of a plurality of neighboring connections that cross the bonding layer is 0.5 μm or less. 

12. The 3D circuit of claim 4, wherein the first and second dies are face-to-face mounted through a direct bonding process, wherein at least a subset of direct bonded connections that supply data-bus signals from the second die to the first die are shorter than 1 micron. 


13. The 3D circuit of claim 12, wherein the direct bonding process is a DBI (Direct Bond Interconnect) process. 

14. The 3D circuit of claim 1, wherein the data signals carried by the data bus are from a memory that is defined on the second semiconductor substrate of the second die.

15. The 3D circuit of claim 1, wherein the data signals carried by the data bus are from a circuit outside of the 3D circuit. 16. The 3D circuit of claim 15 further comprising a plurality of through silicon vias (TSVs) that pass through the second semiconductor substrate to receive data signals on a back side of the second die from outside the external circuit and to supply the data signals to a front side of the second die for the data signals to be supplied through vias to the data bus on the particular second-set interconnect layer.

17. The 3D circuit of claim 15 further comprising a data input/output interface defined on the second semiconductor substrate of the second die, wherein the data signals from outside of the 3D circuit pass through the data input/output interface before being forwarded to the data bus. 


18. The 3D circuit of claim 15, wherein at least a portion of the data bus receives signals from the first die that the second die has to output from the 3D circuit to a circuit outside of the 3D circuit. 



20. The 3D circuit of claim 1, wherein each IC die comprises a plurality of transistors and a plurality of circuit elements formed by interconnecting sets of transistors with a set of interconnect segments on that die's set of interconnect layers.



21. The 3D circuit of claim 1 further comprising a third IC die that is vertically stacked with the first and second dies and that receives a data signal carried by the data bus on the particular second-set interconnect layer.





Allowable Subject Matter
Claims 36, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Hsu et al. (US 2008/0220565) and Ware (US 2012/0201068) also disclose similar inventive subject matter.




 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 26, 2022